     Case 3:18-cv-01577-H-AGS Document 124 Filed 07/08/19 PageID.7682 Page 1 of 2


 1
 2
 3
 4
 5
 6
 7
 8
                           UNITED STATES DISTRICT COURT
 9
                        SOUTHERN DISTRICT OF CALIFORNIA
10
11
      WI-LAN INC.; WI-LAN USA, INC.; and               Case No.: 18-cv-01577-H-AGS
12
      WI-LAN LABS, INC.,
13                                   Plaintiffs,       ORDER GRANTING JOINT
                                                       MOTION FOR DETERMINATION
14    v.                                               OF DISCOVERY DISPUTE NO. 6
15    LG ELECTRONICS, INC.; LG
      ELECTRONICS U.S.A., INC; and LG                  [Doc. No. 122.]
16
      ELECTRONICS MOBILECOMM
17    U.S.A., INC.,
18                                 Defendants.
19
20         On July 2, 2019, the parties filed a joint motion for determination of discovery
21   dispute No. 6. (Doc. No. 122.) In the joint filing, Wi-LAN requests that the Court order
22   LG to bring Henry Yoon and Yoon Suk Lee, who both live in Korea, to the United States
23   to sit for depositions. (Id.) Wi-LAN argues that Mr. Yoon and Mr. Lee have personal
24   knowledge of pre-suit communications between Wi-LAN and LG, but that under Korean
25   law, Wi-LAN cannot depose these two individuals in Korea. (Id.)
26         In response, LG argues that the Court should deny Wi-LAN’s request because Mr.
27   Lee no longer works for LG, and Mr. Yoon’s only connection to this case is that Wi-LAN
28   copied him on a single pre-complaint email regarding a license renewal. (Id.) LG further

                                                   1
                                                                              18-cv-01577-H-AGS
     Case 3:18-cv-01577-H-AGS Document 124 Filed 07/08/19 PageID.7683 Page 2 of 2


 1   argues that Mr. Yoon’s deposition would also be highly burdensome, not proportional to
 2   the case, and duplicative as LG has produce a verified interrogatory response and will
 3   produce a 30(b)(6) witness both on the issue of the parties’ pre-suit communications. (Id.)
 4   In addition, LG argues that Wi-LAN seeks to depose Mr. Yoon in the United States only
 5   because Wi-LAN failed to comply with Korean law/Hague Convention to depose Mr.
 6   Yoon in Korean. (Id.)
 7         After reviewing the parties’ arguments presented in the discovery filing and the
 8   attached exhibits, the Court denies without prejudice Wi-LAN’s request for an order
 9   compelling LG to bring Mr. Yoon and Mr. Lee to the United States for depositions. Wi-
10   LAN has failed to provide the Court with any authority that would authorize the Court to
11   issue such an order, particularly with regards to Mr. Lee, who no longer is employed by
12   LG. In addition, Wi-LAN has failed to explain in the joint filing or its attachments why it
13   cannot comply with Korean law and the Hague Convention to be able take these
14   depositions in Korea.
15         IT IS SO ORDERED.
16   DATED: July 5, 2019
17
                                                  MARILYN L. HUFF, District Judge
18                                                UNITED STATES DISTRICT COURT
19
20
21
22
23
24
25
26
27
28

                                                  2
                                                                                18-cv-01577-H-AGS
